Citation Nr: 0015686	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-04 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a laceration of the 
left forearm.

4.  Entitlement to service connection for a laceration of the 
forehead.

5.  Entitlement to an increased rating for residuals of a 
sprained right ankle, to include traumatic arthritis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from August 1964 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

While on active duty in the military, the veteran sprained 
the medial collateral ligament in his right ankle.  In 
November 1968, the RO granted service connection for the 
residuals of a sprained right ankle, with traumatic 
arthritis, and assigned a noncompensable rating.  In the 
August 1998 decision, the RO denied a compensable rating, 
which the veteran timely appealed.  During the pendency of 
the appeal, in April 1999, the RO granted a 10 percent rating 
for the veteran's service-connected residuals of a sprained 
right ankle, with traumatic arthritis.  Therefore, the Board 
will address whether a rating in excess of 10 percent is 
warranted for the veteran's service-connected residuals of a 
sprained right ankle, with traumatic arthritis.  

Also, the Board notes that, in May 1999, the veteran 
submitted a signed and dated VA Form 21-22 appointing the 
veterans service organization listed on the title page of 
this action as his representative.


FINDINGS OF FACT

1.  There is no competent medical evidence of current 
diagnoses of bilateral hearing loss disability, bilateral 
tinnitus, a laceration of the left forearm, or a laceration 
to the forehead, and no competent medical evidence of a nexus 
between any claimed symptomatology and the veteran's active 
service.  

2.  The veteran's residuals of a sprained right ankle, to 
include traumatic arthritis, are manifested by: arthritis in 
his right ankle; 41 degrees of passive plantar flexion (4 
degrees less than normal), 30 degrees plantar flexion against 
active resistance (15 degrees less than normal), passive 
dorsiflexion to 11 degrees (9 degrees less than normal), and 
dorsiflexion against active resistance to 10 degrees (10 
degrees less than normal); and no objective clinical 
indications of swelling, pain, painful motion, or instability 
or weakness.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
bilateral hearing loss, bilateral tinnitus, a laceration of 
the left forearm, and a laceration to the forehead are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a rating higher than 10 percent for 
residuals of a sprained right ankle, to include traumatic 
arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The veteran is seeking service connection for bilateral 
hearing loss, bilateral tinnitus, a laceration of the left 
forearm, and a laceration to the forehead.  Service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when: 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (1999).

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Three discrete types of evidence must be present in order for 
a veteran's claim for service connection to be well grounded.  
There must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that, alternatively, a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage at 498. 

The service medical records are negative for evidence of 
bilateral hearing loss or tinnitus.  Service medical records 
reflect that, at the entrance examination in August 1964, the 
veteran was noted to have a left elbow scar, which the 
diagram indicates was a 1/2 inch scar below the elbow and a 1 
inch scar above the elbow.  January 1966 the veteran incurred 
a laceration of the right eyebrow, approximately 1 and 1/2 
centimeters in length, which required suturing.  In August 
1967, the veteran was treated at the Hospital on the Air Base 
in Bittburg, Germany, for a reported grinding wheel having 
blown up in his face.  He incurred "several superficial 
[appear to read 'wounds']."  The June 1968 separation 
examination report is negative for complaints or findings 
pertaining to bilateral hearing loss or tinnitus.  However, 
clinical evaluation noted a 1 and 1/2 inch horizontal scar to 
the left elbow and a 3/4 inch circular scar to the left arm.  

With respect to the post-service medical records, an October 
1968 VA examination report is negative for findings of 
bilateral hearing loss, bilateral tinnitus, a laceration (or 
scarring) of the left forearm, or a laceration (or scarring) 
to the forehead.  Furthermore, there is no additional post-
service medical evidence of to demonstrate current disability 
of any of the foregoing disorders.  

As there is no competent medical evidence that the veteran 
currently has bilateral hearing loss disability, bilateral 
tinnitus, a laceration of the left forearm, or a laceration 
to the forehead, the first prong of Caluza is not satisfied.  
In the absence of proof of a present disability, there can be 
no valid claim.  The Court has held that "[i]n order for the 
veteran to be awarded a rating for service-connected 
[disability], there must be evidence both of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury."  Rabideau v. 
Derwinski, 
2 Vet. App. 141, 144 (1992).  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. § 1110 (West 1991).  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, because 
there is no evidence that the veteran currently has a 
diagnosed disability of bilateral hearing loss, bilateral 
tinnitus, a laceration of the left forearm, or a laceration 
to the forehead, his claims for service connection for these 
conditions must be denied as not well grounded.

Moreover, the veteran has provided no competent evidence, 
i.e., medical or scientific evidence, linking any of the 
currently claimed disorders to his military service, 
including to the injuries to the face and right eyebrow in 
service.  As noted above, competent evidence of a current 
disability that is medically linked to service is essential 
in establishing a well-grounded claim.  Hence, without 
competent evidence that bilateral hearing loss, bilateral 
tinnitus, a laceration of the left forearm, or a laceration 
to the forehead are currently diagnosed disabilities or are 
linked to service, these claims are not well grounded.  Epps.

With respect to the veteran's contentions that he developed 
bilateral hearing loss, bilateral tinnitus, and residual 
lacerations of the left forearm and the forehead as a result 
of service, the Board accepts as true the service medical 
evidence proof, as well as the veteran's statements, that he 
incurred an injury to his face or forehead in service when he 
incurred a laceration of the right eyebrow in January 1966 
and superficial facial wounds in August 1967.  However, with 
regard to the other two requirements to establish a well-
grounded claim, that of a current disability and nexus to 
injury in service, "the capability of a witness to offer 
such evidence is different from the capability of a witness 
to offer evidence that requires medical knowledge."  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Causative factors of a disease amount to a medical question; 
only a physician's opinion would be competent evidence.  
Gowen v. Derwinski, 3 Vet. App. 286, 288 (1992). 

Because the service medical records do not show the veteran 
had bilateral hearing loss, bilateral tinnitus, a laceration 
of the left forearm, or a laceration to the forehead, and as 
the appellant has submitted no medical opinion or other 
competent evidence to support his claim that his current 
disorders are in anyway related to his period of service, the 
Board finds that he has not met the initial burden of 
submitting a well-grounded claim as to any of these issues.  
38 U.S.C.A. § 5107.  Because the claims are not well 
grounded, there is no duty to further assist the veteran in 
the development of his claims.  Hence, the claims for service 
connection sought on appeal must be denied.

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

II. Increased Rating: Right Ankle

The veteran's claim seeking a higher rating for his residuals 
of a right ankle sprain with traumatic arthritis is 
"plausible" and, therefore, "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim, as here, that a 
service-connected disability is more severe than presently 
rated is well grounded where the veteran alleges that a 
higher rating is justified due to the severity of his 
condition.  See Johnston v. Brown, 10 Vet. App. 80, 84 
(1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The 
Board also is satisfied that VA has complied with the "duty 
to assist" the veteran in fully developing the evidence 
pertinent to his claim. 

VA examined the veteran in March 1999.  The veteran reported 
that, since service, he had been a farmer.  He complained 
that, with respect to his ankle, he experienced weakness, 
stiffness, and swelling, and also described occasional heat, 
redness, instability, fatigue and a lack of endurance.  He 
reported that he treated the painful ankle with a weekly, 
whirlpool bath, which was in his house.  He reported that 
when he injured his ankle he was unable to work the farm, and 
that his wife or children would have to do the chores for 
him.  Once or twice a week he would step on uneven ground 
while farming and his ankle would give out on him.  He 
reported that he had never used braces, canes, or corrective 
shoes.  He also denied ever undergoing surgery for the ankle, 
and denied having dislocations, subluxations, or 
constitutional symptoms.  Physical examination revealed that 
he ambulated without significant gait abnormality, and the 
examiner observed no limp or other abnormality.  The right 
ankle looked normal, with no significant scarring, swelling, 
undue heat, or warmth.  The right ankle had: passive 
dorsiflexion to approximately 11 degrees; dorsiflexion 
against active resistance to 10 degrees; passive plantar 
flexion to 41 degrees; and dorsiflexion against active 
resistance to approximately 30 degrees.  The examiner 
diagnosed a long-standing history of traumatic arthritis.

Disability ratings are determined by comparing the symptoms 
the veteran is presently experiencing with criteria set forth 
in VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. When making determinations as to the appropriate 
rating to be assigned, VA must take into account his entire 
medical history and circumstances.  See 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
cases such as the one at hand, however, where entitlement to 
compensation already has been established and the 
appropriateness of the current rating is at issue, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
Schedule for Rating Disabilities is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997). 

While on active duty in the military, the veteran sprained 
the medial collateral ligament in his right ankle.  In 
November 1968, the RO granted service connection for the 
residuals of a sprained right ankle and assigned a 
noncompensable rating.  This rating had been in effect ever 
since, until April 1999 when the RO assigned a 10 percent 
rating.  

Based on a thorough review of the record, for the following 
reasons, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent.  First, the VA examiner, in the March 1999 report, 
diagnosed a long-standing history of traumatic arthritis.  
Arthritis due to trauma is rated as degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint/joints 
involved (here, Diagnostic Code 5271 for the ankle).  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  The limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When, however, the limitation of motion is 
noncompensable (i.e., 0 percent disabling) under the 
appropriate diagnostic code, a rating of 10 percent is to be 
assigned nonetheless for each such major joint or group of 
minor joints affected by the limitation of motion-to be 
combined, not added, under Diagnostic Code 5003.  This 
Diagnostic Code further states that, in the absence of 
limitation of motion, a 10 percent rating is warranted if 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is warranted if, in addition to this, there is evidence of 
occasional incapacitating exacerbations.  Id.  The Board 
notes that this claim only involves the right ankle joint, 
thus, there is no X-ray evidence of involvement of 2 or more 
major joints or minor joint groups.  Therefore, a rating in 
excess of 10 percent is not warrant pursuant to Diagnostic 
Code 5003.

Second, a rating is not warranted pursuant to Diagnostic Code 
5271 for limitation of motion of the ankle.  For example, the 
March 1999 VA examination report findings reflect no more 
than moderate right ankle impairment.  The VA examiner 
assessed that the veteran had: 41 degrees of passive plantar 
flexion in his right ankle (which is 4 degrees less than 
normal); 30 degrees plantar flexion against active resistance 
(which is 15 degrees less than normal); passive dorsiflexion 
to 11 degrees (which is 9 degrees less than normal); and 
dorsiflexion against active resistance to 10 degrees (which 
is 10 degrees less than normal).  See 38 C.F.R. § 4.71, Plate 
II (standard range of motion in the ankle).  Although the 
veteran's right ankle range of motion is admittedly less than 
normal, the Board finds that it is no more than 
"moderate[ly]" restricted.  Thus, under Diagnostic Code 5271, 
this does not entitle him to a rating higher than 10 percent 
because a 20 percent rating requires "marked" limitation of 
motion.  In support of this finding, the Board notes that the 
VA examiner observed that the veteran ambulated without 
significant gait abnormality, the right ankle looked normal, 
and there was no significant scarring, swelling, undue heat, 
or warmth.  Thus, a rating in excess of 10 percent is not 
warranted.

Furthermore, in reaching this decision, the Board considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45 as interpreted in 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Significantly, 
however, a rating in excess of 10 percent is not warranted 
because there is no credible evidence of marked limitation of 
motion, disuse atrophy, fatigue, or incoordination, as would 
be expected to be associated with painful pathology 
warranting a higher rating.  Specifically, based on the VA 
examiner's March 1999 report, there were no objective 
clinical signs of swelling to restrict the range of motion, 
or indications of pain (e.g., tenderness to palpation), 
painful motion, instability or weakness, early fatigability, 
etc., that might otherwise provide a basis for a higher 
rating in accordance with the Court's holding in DeLuca.  See 
also 38 C.F.R. §§ 4.40, 4.45, 4.59.  Furthermore, according 
to the March 1999 VA examination report, the veteran remarked 
that he had not experienced right ankle dislocations, 
subluxations, or any other constitutional symptoms.  

For the aforementioned reasons, the Board concludes that the 
overall severity of the veteran's right ankle disability is 
most commensurate with a 10 percent rating.  Consequently, 
this is the rating that must be assigned.  See 38 C.F.R. 
§ 4.7.  The preponderance of the evidence is against a rating 
higher than 10 percent, so the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).

The above determination is based on application of the 
pertinent provisions of VA's Schedule for Rating 
Disabilities.  Additionally, however, the Board notes that 
there is no indication that the schedular criteria are 
inadequate to rate the veteran's disability, because there 
has been no showing that it has caused marked interference 
with employment (i.e., beyond that contemplated in the 
assigned rating), or that it has necessitated frequent 
periods of hospitalization or otherwise rendered 
impracticable the application of the regular schedular 
standards.  In this regard, the Board has considered that the 
veteran is a farmer and that, on occasion, he is unable to 
perform his chores on account of his right ankle.  
Nevertheless, he has not provided any documentation to 
support his claim that it interferes, beyond that 
contemplated by the current schedular rating, with his 
ability to farm his land.  In the absence of evidence of such 
factors, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (1999).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

III. Ancillary Issues

The Board also notes that, on a VA Form 9, dated in January 
1999, the veteran listed as issues entitlement to an 
advisory/independent medical opinion, entitlement to a 
thorough and contemporaneous examination (alleging an 
inadequate examination), and entitlement to adequate reasons 
and bases.  Notwithstanding the characterization of these 
issues as separately appealable issues, the issues of 
entitlement to an advisory/independent medical opinion, a new 
compensation examination, and adequate reasons and bases are 
ancillary issues to the veteran's underlying claims; they are 
not separately appealable issues.  These ancillary issues may 
be contested only as part of an appeal on the merits of the 
decision rendered on the primary issue.  Therefore, the 
denial of the veteran's procedural and "duty to assist" 
contentions are included within the present appeals, and do 
not require a separate notice of disagreement, statement of 
the case, or supplemental statement of the case on these 
issues. 

Specifically with regard to the request for a new 
examination, the Board notes that, in an April 1998 letter, 
the veteran's prior representative contended that a physical 
examination must be performed by a medical doctor.  In other 
words, an examination by a physician's assistant, who is not 
a medical doctor, was inadequate for rating purposes.  The 
former representative posed this argument prior to the March 
1999 VA examination.  In this regard, the Board finds that 
the March 1999 VA examination is adequate for rating purposes 
and that the veteran, along with his prior and current 
representative, have not provided any substantive arguments 
that the March 1999 VA examination was inadequate for rating 
purposes.

With regard to the request for an independent/advisory 
medical opinion, the controlling regulation specifically 
prohibits consideration of this part of an appeal as a 
separately appealable issue.  "A determination that an 
independent medical opinion is not warranted may be contested 
only as part of an appeal on the merits of the decision 
rendered on the primary issue by the agency of original 
jurisdiction."  38 C.F.R. § 3.328 (1998).  Additionally, 
with regard to a request for an independent medical opinion, 
the Board notes that the veteran, through his attorney, has 
asserted that the evidence is medically complex, though 
without any specific assertion as to why or in what manner 
the evidence is alleged to be medically complex.  

The regulation, 38 C.F.R. § 3.328, provides that, when 
warranted by the medical complexity or controversy involved 
in a pending claim, an advisory medical opinion may be 
obtained from one or more medical experts who are not 
employees of VA.  Approval shall be granted only upon a 
determination by the Compensation and Pension Service that 
the issue under consideration poses a medical problem of such 
obscurity or complexity, or has generated such controversy in 
the medical community at large, as to justify solicitation of 
an independent medical opinion.  The veteran's attorney's 
assertion that an advisory medical opinion is warranted 
because of the inadequacy of the VA compensation examination, 
on its face, does not meet the criteria for request for an 
advisory medical opinion.  Moreover, as noted above, as to 
the issues for which the veteran has not presented well-
grounded claims, the duty to assist the veteran, to include 
an advisory medical opinion, does not arise. 

With regard to the veteran's request for adequate reasons and 
bases, the veteran is entitled to adequate reasons and bases 
as to all material issues of fact and law, which are herein 
provided.  See 38 U.S.C.A. § 7104(c)(1) (West 1991).



ORDER

Service connection for bilateral hearing loss, bilateral 
tinnitus, a laceration of the left forearm, and a laceration 
of the forehead, is denied.

The claim for a rating higher than 10 percent for residuals 
of a right ankle sprain with traumatic arthritis is denied.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals



 

